DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2022 has been entered.
Response to Arguments
Applicant's arguments filed July 29, 2022 have been fully considered.
The applicant argues the drawing objections and 35 U.S.C 112(b) rejection of claims 7-8 and 17-18.  The examiner does not find the arguments persuasive as discussed immediately below.  Therefore, as stated by the applicant in the fourth paragraph of page 7 of the remarks, the applicant concedes to the broader interpretation of “fillet” taken by the office action of April 29, 2029 on page 2.  This results in the previous drawing objection and 35 U.S.C 112(b) rejections of claims 7-8 and 17-18 being withdrawn.
The applicant argues the drawing objections should be withdrawn due to patent drawings being conceptual and diagrammatic in nature and therefore satisfy the requirement of claimed features being shown along with [0042] of the specification.  The applicant argues the narrower interpretation of “within the fillet” is shown in the drawings; this narrower interpretation is described in paragraph 3 of the final rejection of April 29, 2022.  The examiner disagrees.  The nature of Figure 4 first and second bypass conduits (94) and (96) being shown in dashed lines mean these are out of plane of the section shown in the figure.  Their relation to the fillet (41) shown in a solid line is therefore unknown and cannot support them being contained “within the fillet” in the narrow interpretation.  Figure 5 shows a clear cross section of (94) and (96) shown in solid lines where these bypass conduits are not within the fillet under the narrower interpretation shown of fillet in Annotated Figure 3 on page 4 of the office action of April 29, 2022.  The examiner maintains the position in paragraphs 3-6 and 10-13 in the final rejection of April 29, 2022 regarding the drawing objection and the 35 U.S.C 112(b) rejection of claims 7-8 and 17-18.  As discussed above, this position includes that a broader interpretation of “fillet” is supported by the drawings and would result in the 35 U.S.C 112(b) rejection being withdrawn.
The 35 U.S.C 112(a) rejections of claims 4 and 14 are withdrawn based on the amendments.  These claims due to the amendments are now clearly directed to the non-elected embodiment of Species II as shown by Figure 3.  The limitations of claims 4 and 14 are described in [0051] in reference to Figure 3.  The elected embodiment of Species III as shown by Figure 5 does not show first and second bypass conduit extending direction relative to the pressure or suction sidewalls.  See election/restriction section below.
A new drawing objection is made to below to fix numbering.
Election/Restrictions
Claims 4 and 14 due to the amendments are now clearly directed to the non-elected embodiment of Species II as shown by Figure 3.  The limitations of claims 4 and 14 are described in [0051] in reference to Figure 3.  The elected embodiment of Species III as shown by Figure 5 on November 29, 2021 does not show first and second bypass conduit extending direction relative to the pressure or suction sidewalls.
Claims 4 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 21, 2021.  The restriction (election) requirement was made final in the action of January 5, 2022.
Claim Interpretation
In claims 1 and 11 there are limitations “an first inlet disposed at least partially in the airfoil” and “a second inlet disposed in the platform”.  This language does not appear in the specification.  Platform versus airfoil is less clear what is meant in the interior of the blade compared to the exterior.  The examiner therefore interprets the limitation and meaning of “airfoil” and “platform” based on what is depicted in Figure 5.  The first and second inlets, each labeled (90), in Figure 5 are at two different radial locations.  The first inlet is disposed at least partially in the radial location region of the airfoil defined by brackets (40).  The second inlet is disposed in the radial location region of the platform defined by brackets (42).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-8, 11-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Otomo et al. (U.S Pre-Grant Publication 20160177751) in view of Scott (U.S Pre-Grant Publication 20080166240) and Bunker et al. (U.S Pre-Grant Publication 20130312941) hereinafter Bunker.

    PNG
    media_image1.png
    699
    924
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    728
    655
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    420
    598
    media_image3.png
    Greyscale

Regarding claim 1, Otomo discloses:
A rotor blade {Figure 3 (50)} comprising:
a platform {Figure 12 (61)}, the platform having a pressure side slash face and a suction side slash face {Figure 12 (64) and (65) respectively};
a shank extending radially inward from the platform {Figure 5 (58)};
an airfoil extending radially outward from the platform {Figure 5 (51)},
the airfoil including a leading edge and a trailing edge {Figure 12 (52) and (53) respectively}; and
a cooling circuit defined within the rotor blade {Figure 5 (71)},
the cooling circuit comprising:
a plurality of exit channels disposed along the trailing edge of the airfoil {Annotated Figure 1 (I); the gap between the unlabeled pins}; and
a first bypass conduit {Annotated Figure 2 trailing edge instance of (72), Annotated Figure 3 (VIII), a radially outer instance of (72); [0106] and [0110]} extending to a first outlet positioned on the pressure side slash face {Annotated Figure 2 (IIIa)},
a second bypass conduit {Annotated Figure 2 trailing edge instance of (72), Annotated Figure 3 (IX), a radially inner instance of (72); [0106] and [0110]}
disposed radially inward of the first bypass conduit {Annotated Figure 3 (IX) is radially inward of (VIII)}
extending from a second inlet disposed in the platform {see Figure 8, connection of (72) to (71) is in platform; Annotated Figure 2 (IIb)}
to a second outlet positioned on the pressure side slash face {Annotated Figure 2 (IIIb)},
Otomo does not teach:
a first bypass conduit extending radially inward from an first inlet disposed at least partially in the airfoil
a second bypass conduit extending radially inward from the second inlet
Scott pertains to cooling channels in turbine blades.  Scott teaches the angle of inclination in the radial direction for cooling passages near the fillet region of the airfoil through the platform is a result effective variable and may range from 0⁰ to 90⁰ {[0037]}.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to angle the first and second bypass conduits of Otomo to extend radially inwardly from the inlet as taught by Scott.  One of ordinary skill in the art would be motivated to do so as the angle of inclination in the radial direction is a result effective variable that impacts the level of cooling provided to the platform/fillet {Scott [0037]}.       
Bunker pertains to cooling configurations in blades.
Bunker teaches a first inlet disposed at least partially in the airfoil {Figure 9 (140) is in airfoil as it is radially outward of (92)}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first bypass conduit of Otomo have a geometry that has an inlet disposed at least partially in the airfoil and along the fillet as taught by Bunker.  One of ordinary skill in the art would be motivated to do so to be able cool the fillet and therefore reducing thermal stresses {Bunker [0065]} and that Bunker recognizes there are many possible substitutable configurations of the cooling channels 130 and inlets 140 {Figures 8, 9, and 11; [0064]}.
Regarding claim 2, Otomo further discloses:
comprising a plurality of pins extending from a suction side wall of the airfoil across the cooling circuit to a pressure side wall of the airfoil {Figure 5, not labeled, 2144.01 implicit disclosure that the pins are across the circuit from the pressure to the suction side}
and wherein the plurality of pins is disposed upstream of the plurality of exit channels {Annotated Figure 1, the pins (VIIa-c) are the unlabeled circles which are upstream of exit channels (I)}.
Regarding claim 3, Otomo further discloses:
wherein the plurality of pins is arranged in rows that radially extend within the airfoil {Figure 5 has radially extending rows of the pins}
the rows include a first pin row, a second pin row, and a third pin row {Annotated Figure 1 (VIIa-c) are the respective rows}.
Regarding claim 6, Otomo further discloses wherein the cooling circuit includes a leading edge passage, a mid-body passage, and a trailing edge passage {Annotated Figure 1 (IV), (V), (VI) respectively}, the inlet of the at least one bypass conduit being disposed in the trailing edge passage {Annotated Figure 2 the trailing edge instances of (72) are the bypass conduits and are connected to (71b) which is part of (VI) shown in Annotated Figure 1}.
Regarding claim 7, the combination of Otomo and Bunker further discloses:
wherein the airfoil extends radially between a root and a tip {Otomo Figure 4, the root is at the radially inner end of the blade, and the tip is at the radially outer end of (51)},
wherein the airfoil includes a fillet at the root {Otomo Figure 8 there is a unlabeled fillet between the platform and the airfoil which extends upward in the figure}, and
wherein the first bypass conduit extends from the inlet towards the trailing edge to the outlet {Otomo Annotated Figure (IIa) to (IIIa) is towards trailing edge (53)}
and at least partially within the fillet of the airfoil {the first bypass conduit is modified by teachings of Bunker Figure 9 (130)/(140)}.
Regarding claim 8, the combination of Otomo and Bunker further teaches wherein the first bypass conduit is defined within the fillet and the platform {the first bypass conduit is modified by teachings of Bunker Figure 9 (130) which is within both the fillet (94) and the platform (92)}.
Regarding claim 11, Otomo further discloses:
A turbomachine, comprising:
a compressor section {Figure 1 (20)};
a combustor section that receives compressed air from the compressor section {Figure 1 (30) receives air from (20), [0069]};
a turbine section that receives combustion gases from the combustor section {Figure 2 (30), [0042]}; and
a plurality of rotor blades provided in the turbine section {[0042]},
each of the plurality of rotor blades {[0042]} comprising:
The remaining limitations are addressed in the same manner as discussed in the rejection of claim 1.
Claims 12-13 and 16-18 are addressed substantially identically to claims 2-3 and 6-8 above.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Otomo in view of Scott and Bunker as applied to claims 1 and 11 above, and in further view of Veltre et al. (U.S Pre-Grant Publication 20070201979) hereinafter Veltre.
Regarding claim 9, Otomo is silent regarding the precise dimensions of the bypass conduit.  Otomo is therefore silent regarding, “wherein the at least one bypass conduit has a diameter between about 0.01 inches and about 0.2 inches”.  Since Otomo is silent regarding the specific dimensions of the bypass conduit, one of ordinary skill in the art would have to choose.
Veltre pertains to cooling configurations of airfoils.  Veltre teaches that the dimensions of a bypass conduit (including the diameter) is a result effective variable, as it helps determine velocity and mass flow rate through the passage {[0027]}.  The claimed range of the diameter is therefore obvious to one of ordinary skill in the art before the effective filing date.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen a diameter of the bypass conduit to be between about 0.01 inches and 0.2 inches.  One of ordinary skill in the art would be motivated to do so as the dimension is a result effective variable used to determine velocity and mass flow rate through the passage.       
Claim 19 is addressed substantially identically to claim 9.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Otomo in view of Scott, Bunker, and Veltre as applied to claims 9 and 19 above, and further in view of Yamarik et al. (U.S Patent 4,278,400) hereinafter Yamarik.
Regarding claim 10, Otomo is silent regarding the dimensions of the bypass conduit as discussed in claim 9 above, and is also silent regarding the precise dimensions of the exit channels.  Otomo is therefore silent regarding wherein the at least one bypass conduit has a diameter that is smaller than the diameter of the exit channels.
As discussed in the rejection of claim 9 above, Veltre teaches the bypass conduit diameter is a result effective variable.  The teaching of Veltre regarding flow passage dimensions are also applicable to the exit passage of Otomo.  With both the bypass conduit diameter and exit channel diameter being result effective variables, the claim of the bypass conduit having a diameter that is smaller than the diameter of the exit channels would be obvious to one of ordinary skill in the art as differential cooling of sections of the blade is well understood and determined by the result effective variables of the sizing of the different passages {Veltre [0027]}.  Yamarik (U.S Patent 4,278,400) provides evidence of the width of a trailing edge passage (similar to Otomo in geometry) ranging between 0.019-0.023 inches, {Column 4 lines 25-31}.  Yamarik {Column 4 lines 25-31} provides additional evidence of the sizing of these passages being result effective variables used to determine mass flow based on the heat load of the region.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen a diameter of the bypass conduit to be less than the diameter of the exit channels.  One of ordinary skill in the art would be motivated to do so as both dimensions are result effective variables used to determine velocity and mass flow rate through the passage as discussed above.     
Claim 20 is addressed substantially identically to claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lewis et al. (U.S Pre-Grant Publication 20180306058) teaches cooling passages in the platforms may be at different angles in [0042] and [0052].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799